     Case 1:16-cv-10462-PBS Document 142 Filed 05/22/19 Page 1 of 10



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
K. ERIC MARTIN and RENÉ PÉREZ,      )
                                    )
                    Plaintiffs,     )
                                    )           Civil Action
          v.                       )          No. 16-11362-PBS
                                    )
WILLIAM GROSS, in His Official      )
Capacity as Police Commissioner     )
for the City of Boston, and         )
RACHAEL ROLLINS, in Her Official    )
Capacity as District Attorney for )
Suffolk County,                     )
                                    )
                    Defendants.     )
___________________________________)
___________________________________
                                    )
PROJECT VERITAS ACTION FUND,        )
                                    )
                    Plaintiff,      )
                                    )           Civil Action
          v.                       )          No. 16-10462-PBS
                                    )
RACHAEL ROLLINS, in Her Official    )
Capacity as Suffolk County          )
District Attorney,                  )
                                    )
                    Defendant.      )
___________________________________)


                        MEMORANDUM AND ORDER

                             May 22, 2019

Saris, C.J.

                             INTRODUCTION

     In these two actions, Plaintiffs challenged the

constitutionality of Mass. Gen. Laws ch. 272, § 99 (“Section


                                   1
      Case 1:16-cv-10462-PBS Document 142 Filed 05/22/19 Page 2 of 10



99”), which, among other things, prohibits secret audio

recordings of government officials in Massachusetts.1 On December

10, 2018, the Court allowed Plaintiffs’ motions for summary

judgment in both cases and declared that Section 99 violates the

First Amendment insofar as it prohibits the secret audio

recording of government officials, including law enforcement

officers, performing their duties in public spaces, subject to

reasonable time, place, and manner restrictions. Martin v.

Gross, 340 F. Supp. 3d 87, 109 (D. Mass. 2018). The Court

directed the parties to submit a proposed form of injunction.

Id. Defendants, the Suffolk County District Attorney and the

Police Commissioner for the City of Boston, now argue that a

permanent injunction is not necessary, and a declaratory

judgment is sufficient. Defendants also ask the Court to narrow

the scope of its previous ruling, for example, by defining

“government officials” and “public space.”

     For the reasons discussed below, the Court agrees that a

declaratory judgment is sufficient to give effect to the Court’s

ruling but declines the request to narrow the holding.




1
     The Court assumes familiarity with its earlier opinions in both
cases. See Martin v. Gross, 340 F. Supp. 3d 87 (D. Mass. 2018);
Project Veritas Action Fund v. Conley, 270 F. Supp. 3d 337 (D. Mass.
2017); Project Veritas Action Fund v. Conley, 244 F. Supp. 3d 256 (D.
Mass. 2017); Martin v. Evans, 241 F. Supp. 3d 276 (D. Mass. 2017).

                                    2
     Case 1:16-cv-10462-PBS Document 142 Filed 05/22/19 Page 3 of 10



                              DISCUSSION

     Defendants argue that the Court should enter a declaratory

judgment that fixes the bounds of constitutionally permissible

conduct rather than issue an injunction. They contend that a

declaratory judgment is a less drastic, non-coercive remedy that

will have the same practical effect as an injunction and will

better comport with the principles of federalism and comity.

They also argue for various provisions not contained in the

Court’s December 10 order, including: (1) a definition of

“public space” as “a traditional or designated public forum”;

(2) a more robust definition of “government official”; and

(3) an affirmative declaration that Section 99 is still

enforceable against a person who surreptitiously records the

communications of someone other than a “government official.”

1. Declaratory Judgment or Injunction

     The first question is whether the Court should issue a

declaratory judgment rather than an injunction. The Supreme

Court has explained that Congress enacted the Declaratory

Judgment Act (codified at 28 U.S.C. §§ 2201-02) to create a form

of relief “to act as an alternative to the strong medicine of

the injunction and to be utilized to test the constitutionality

of state criminal statutes in cases where injunctive relief

would be unavailable.” Steffel v. Thompson, 415 U.S. 452, 466

(1974). Although the practical effect of the two forms of relief

                                   3
     Case 1:16-cv-10462-PBS Document 142 Filed 05/22/19 Page 4 of 10



is ordinarily the same, see Samuels v. Mackell, 401 U.S. 66, 73

(1971), a declaratory judgment is a “milder form of relief”

because it is not coercive, i.e., noncompliance will not result

in contempt proceedings, Steffel, 415 U.S. at 471; see also

Doran v. Salem Inn, Inc., 422 U.S. 922, 931 (1975) (“At the

conclusion of a successful federal challenge to a state statute

or local ordinance, a district court can generally protect the

interests of a federal plaintiff by entering a declaratory

judgment, and therefore the stronger injunctive medicine will be

unnecessary.”).

    In some cases where a constitutional challenge to the

validity of a state or local statute or regulation has been

successful, the First Circuit has approved the entry of

injunctive relief. See Cutting v. City of Portland, 802 F.3d 79,

81 (1st Cir. 2015); Mangual v. Rotger-Sabat, 317 F.3d 45, 69

(1st Cir. 2003); see also Nationalist Movement v. City of

Boston, 12 F. Supp. 2d 182, 195 (D. Mass. 1998) (entering

permanent injunction barring enforcement of city ordinance

regulating parade permitting after the court held the regulation

was facially invalid). But in other cases where the validity of

a state or local statute or regulation is at issue, courts in

this district have issued declaratory judgments rather than

permanent injunctions. See, e.g., McLaughlin v. City of Lowell,

140 F. Supp. 3d 177, 197 & n.16 (D. Mass. 2015) (in facial

                                   4
     Case 1:16-cv-10462-PBS Document 142 Filed 05/22/19 Page 5 of 10



challenge to city’s anti-panhandling ordinance, declaring

ordinance unconstitutional but declining to enter separate

injunction to similar effect); Nat’l Ass’n of Tobacco Outlets,

Inc. v. City of Worcester, 851 F. Supp. 2d 311, 321 n.5 (D.

Mass. 2012) (in facial challenge to city’s prohibition on

advertising of tobacco products, declaring ordinance

unconstitutional but declining to enter separate injunction to

similar effect); Canterbury Liquors & Pantry v. Sullivan, 16 F.

Supp. 2d 41, 51 (D. Mass. 1998) (declaring state statute

relating to the pricing of wholesale liquor was preempted by the

Sherman Act but declining to enter separate injunction to

similar effect); S. Bos. Allied War Veterans Council v. City of

Boston, 875 F. Supp. 891, 920 (D. Mass. 1995) (in as-applied

challenge to city’s parade permitting policy, declaring that

permitting requirements for St. Patrick’s Day parade violated

the Constitution but declining to enter separate injunction to

similar effect); Mass. Gen. Hosp. v. Sargent, 397 F. Supp. 1056,

1057, 1063 (D. Mass. 1975) (declaring that state policy of

failing to make prompt and full payments under the federal

Social Security program violated Article VI of the U.S.

Constitution but declining to enter injunction to similar

effect).

    The Court holds that a declaratory judgment is more

appropriate than a permanent injunction in this case for two

                                   5
     Case 1:16-cv-10462-PBS Document 142 Filed 05/22/19 Page 6 of 10



reasons. First, the Court has held that Section 99 is invalid as

applied to the secret audio recording of government officials,

“subject to reasonable time, place, and manner restrictions.”

Martin, 340 F. Supp. 3d at 109. Because there is room for

disagreement about whether a restriction is reasonable, the

threat of contempt for violation of the injunction is too blunt

and coercive an enforcement mechanism in situations where

decision-making is necessarily split second. Second, the Court

has not defined the meaning of “public space” or “government

official.” The issuance of an injunction could effectively

implicate a judicial second-guessing of the policing function to

determine whether the order was violated. Cf. Badger Catholic,

Inc. v. Walsh, 620 F.3d 775, 782 (7th Cir. 2010) (holding that a

declaratory judgment sufficed where an injunction may have

effectively required the judge to take over management of the

program for distributing funds to student groups challenged on

First Amendment grounds). For these reasons, the Court concludes

that a declaratory judgment strikes the correct balance between

Plaintiffs’ First Amendment interests and Defendants’

sovereignty as state and local law enforcement officials. See

Doran, 422 U.S. at 931.

    Plaintiffs in Martin claim that a permanent injunction is

necessary because there are reasons to doubt that Defendants

will comply with just a declaratory judgment. As evidence, they

                                   6
     Case 1:16-cv-10462-PBS Document 142 Filed 05/22/19 Page 7 of 10



point to the fact that Defendants continued to enforce Section

99 for eight years following the First Circuit’s holding in Glik

v. Cunniffe, 655 F.3d 78, 83 (1st Cir. 2011), “that the First

Amendment protects the filming of government officials in public

spaces.” Further, they contend Defendants enforced Section 99

one time during the pendency of this litigation, even after the

Court denied their motions to dismiss.

    The Court is not persuaded that Defendants will not comply

with its decision going forward. The Court has interpreted Glik

“as standing for the proposition that the First Amendment

protects the right to record audio and video of government

officials, including law enforcement officers, performing their

duties in public, subject only to reasonable time, place, and

manner restrictions.” Id. at 97-98. As a factual matter, though,

Glik concerned recording done openly rather than secretly.

See 655 F.3d at 79, 87. That Defendants read Glik narrowly in

the past is not proof that they will continue to do so now that

the Court has ruled. Defendants have stated they will follow

this Court’s ruling, and the Court will take them at their word.

See No. 16-cv-11362-PBS, Dkt. No. 166 at 2. The Court “assume[s]

that municipalities and public officers will do their duty when

disputed questions have been finally adjudicated and the rights

and liabilities of the parties have been finally determined.”



                                   7
     Case 1:16-cv-10462-PBS Document 142 Filed 05/22/19 Page 8 of 10



Commonwealth v. Town of Hudson, 52 N.E.2d 566, 572 (Mass. 1943);

see also McLaughlin, 140 F. Supp. 3d at 197 n.16.

     Thus, the Court will not issue a permanent injunction and

finds that a declaratory judgment is a sufficient remedy.

2. Scope of Declaratory Judgment

     Defendants ask the Court to adopt a declaratory judgment

that narrows the definitions of “public space” and “government

official.” As Defendants acknowledge, the Court concluded that

it would leave “it to subsequent cases to define these terms on

a better record.” Martin, 340 F. Supp. 3d at 109. With respect

to “public space” and “government official,” in its December 10

order the Court specifically adopted the language that the First

Circuit employed in Glik. See, e.g., 655 F.3d at 82 (“The

filming of government officials engaged in their duties in a

public place, including police officers performing their

responsibilities, fits comfortably within these principles.”);

id. at 83 (“Our recognition that the First Amendment protects

the filming of government officials in public spaces accords

with the decisions of numerous circuit and district courts.”);

id. at 84(“Such peaceful recording of an arrest in a public

space that does not interfere with the police officers'

performance of their duties is not reasonably subject to

limitation.”) id. at 85 (“In summary, though not unqualified, a

citizen's right to film government officials, including law

                                   8
     Case 1:16-cv-10462-PBS Document 142 Filed 05/22/19 Page 9 of 10



enforcement officers, in the discharge of their duties in a

public space is a basic, vital, and well-established liberty

safeguarded by the First Amendment.”). Defendants’ proposal that

“public space” be defined as encompassing “traditional and

designated public for[a],” then, is narrower than the plain

language of Glik. And, while Defendants have proposed a list of

persons that might qualify as a “government official,” at this

late stage in the proceedings the Court has no basis for

evaluating whether it is an overinclusive or underinclusive

list. The Court will not reconsider its December 10 order to

give either “public space” or “government official” definitions.

     Defendants also ask the Court to narrow its declaration so

that Section 99 is still enforceable where a surreptitious audio

recording captures the oral communications of both a government

official and a non-government official (i.e., a civilian).

Defendants contend that this limitation is necessary to protect

the privacy interests of civilians (such as victims). However,

in Glik, the plaintiff was arrested for recording several police

officers arresting a man on the Boston Common. Id. at 79. The

First Circuit found that the plaintiff had a First Amendment

right to do so notwithstanding the fact that the recording also

captured a civilian (i.e., the arrestee). See id. at 84.

Moreover, the police retain discretion to impose reasonable

restrictions.

                                   9
     Case 1:16-cv-10462-PBS Document 142 Filed 05/22/19 Page 10 of 10



     In sum, Defendants have provided no basis for the Court to

revise the declaration. In this respect, the Court denies

Defendants’ motion for reconsideration. See United States v.

Allen, 573 F.3d 42, 53 (1st Cir. 2009).

                   DECLARATORY JUDGMENT AND ORDER

    The Court declares Section 99 unconstitutional insofar as

it prohibits the secret audio recording of government officials,

including law enforcement officers, performing their duties in

public spaces. This prohibition is subject to reasonable time,

place, and manner restrictions. The Court orders that this

declaration be provided to every police officer and to all

assistant district attorneys within 30 days.

SO ORDERED.



                                  /s/ PATTI B. SARIS
                                  Patti B. Saris
                                  Chief United States District Judge




                                   10
